Exhibit 10.2

HMAN GROUP HOLDINGS INC.

2014 EQUITY INCENTIVE PLAN

 

Article 1. Establishment & Purpose

1.1 Establishment. HMAN Group Holdings Inc., a Delaware corporation (the
“Company”), hereby establishes the 2014 Equity Incentive Plan effective as of
June 30, 2014 (this “Plan”).

1.2 Purpose of this Plan. The purpose of this Plan is to attract, retain and
motivate the officers, directors, employees and consultants of the Company and
its Subsidiaries and Affiliates, and to promote the success of the Company’s
business by providing them with appropriate incentives and rewards either
through a proprietary interest in the long-term success of the Company or
compensation based on fulfilling certain performance goals.

 

Article 2. Definitions

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth below.

2.1 “Affiliate” means, with respect to any specified Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise. Unless otherwise specifically indicated, when used herein, the term
Affiliate shall refer to an Affiliate of the Company.

2.2 “Award” means any Option, Stock Appreciation Right, Restricted Stock or
Other Stock-Based Award that is granted under this Plan.

2.3 “Award Agreement” means either (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award, or (b) a written statement signed by an authorized officer of the
Company to a Participant describing the terms and provisions of the actual grant
of such Award.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cause” means, unless otherwise set forth in an Award Agreement:

(a) if a Participant has an effective employment agreement, severance agreement,
service agreement or other similar agreement with the Company or a Subsidiary
that defines “Cause” or a like term, the meaning set forth in such agreement at
the time of the Participant’s termination of employment or other service; or, in
the absence of such definition,



--------------------------------------------------------------------------------

(b) termination of a Participant’s employment or other service because of:
(i) the Participant’s commission of a felony (or similar crime in a foreign
jurisdiction) or crime of dishonesty or moral turpitude, (ii) insubordination,
gross negligence or willful misconduct in the performance of the Participant’s
duties, (iii) illegal use of controlled substances during the performance of the
Participant’s duties or that adversely affects the reputation or best interests
of the Company or any Subsidiary or Affiliate, (iv) the Participant’s commission
of fraud, embezzlement, misappropriation of funds, breach of fiduciary duty or a
material act of dishonesty against the Company or any Subsidiary or Affiliate,
(v) material breach by the Participant of any written employment,
non-competition, non-solicitation, confidentiality or similar agreement with the
Company or any Subsidiary or Affiliate, (vi) the Participant’s material
noncompliance with Company policy or code of conduct, (vii) the Participant’s
persistent neglect of duty or chronic unapproved absenteeism, or (viii) the
Participant’s willful and deliberate failure in the performance of the
Participant’s duties in any material respect, in each case, as determined in
good faith by the Company in its sole discretion.

2.6 “CCMP Investors” means CCMP Capital Investors III, L.P., CCMP Capital
Investors (Employee) III, L.P., CCMP Co-Invest III A, L.P. and each of their
respective Permitted Transferees.

2.7 “Change of Control” means, unless otherwise specified in an Award Agreement,
(a) any arms-length transaction or series of related transactions with a bona
fide third party, whether or not the Company is a party thereto, (i) in which,
after giving effect to such transaction or transactions, the Securities of the
Company representing at least fifty percent (50%) of the voting power of the
Company are owned directly, or indirectly through one or more entities, by any
“person” or “group” (as such terms are used in Section 13(d) of the Exchange
Act) of persons other than the CCMP Investors or any of their Affiliates, or
(ii) in which there is a sale, lease or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries on a
consolidated basis (including Securities of the Company’s directly or indirectly
owned Subsidiaries (if any)); or (b) any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company or one or more
Subsidiaries of the Company which constitutes all or substantially all of the
consolidated assets of the Company; provided, that, to the extent necessary to
comply with Section 409A of the Code with respect to the payment of deferred
compensation, “Change of Control” shall be limited to a “change in control
event” as defined under Section 409A of the Code.

2.8 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

2.9 “Committee” means the Board, or any committee designated by the Board to
administer this Plan in accordance with Article 3 of this Plan.

2.10 “Consultant” means any person who provides bona fide services to the
Company or any Affiliate or Subsidiary as a consultant or advisor, excluding any
Employee or Director.

2.11 “Director” means a member of the Board who is not an Employee.

 

2



--------------------------------------------------------------------------------

2.12 “Disability” means, unless otherwise set forth in an Award Agreement:

(a) if a Participant has an effective employment agreement, severance agreement,
service agreement or other similar agreement with the Company or a Subsidiary
that defines “Disability” or a like term, the meaning set forth in such
agreement at the time of the Participant’s termination of employment or other
service; or, in the absence of such definition,

(b) the failure or inability of the Participant to perform duties with the
Company or any of its Subsidiaries or Affiliates for a period of at least 180
consecutive days (or 180 days during any twelve (12) month period) by reason of
any physical or mental condition, as determined in good faith by the Company in
its sole discretion; provided, that, if the Company’s long term disability plan
contains a definition of “disability,” the definition in such plan will control.

2.13 “Employee” means an officer or other employee of the Company or any
Subsidiary or Affiliate, including a member of the Board who is such an
employee.

2.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

2.15 “Fair Value” means as of any day, with respect to the Shares:

(a) if the Shares are immediately and freely tradable on a stock exchange or an
over-the-counter market, the closing price per Share on the preceding day, or if
no trades were made on such date, the immediately preceding day on which trades
were made;

(b) if there is a pending transaction in which the Shares are valued and a
definitive agreement for such pending transaction has been entered into by the
Company, the per Share value in such valuation; or

(c) if neither (a) nor (b) applies, at the election of the Board, (A) the
valuation set forth in the most recently issued report to the limited partners
of the CCMP Investors, or (B) the valuation determined by a reputable
independent valuation firm selected by the Board.

For the purpose of determining the Option Price or grant price of an Award, Fair
Value shall be consistent with the principles of Section 409A of the Code.

2.16 “Good Reason” means, unless otherwise set forth in an Award Agreement:

(a) if a Participant has an effective employment agreement, severance agreement,
service agreement or other similar agreement with the Company or a Subsidiary
that defines “Good Reason” or a like term, the meaning set forth in such
agreement at the time of the Participant’s termination of employment or other
service; or, in the absence of such definition,

(b) termination of employment or other service by the Participant because of the
occurrence of any of the following events: (i) a material reduction in the
Participant’s base salary, excluding across the board reductions affecting all
executives of the Company or (ii) a requirement by the Company that the
Participant relocate to a different principal place of employment that is
located more than seventy five (75) miles from the Participant’s principal place
of employment as of the date hereof; provided, that, such events shall
constitute “Good

 

3



--------------------------------------------------------------------------------

Reason” only after a written notice from the Participant is delivered to the
Company, within sixty (60) days of the occurrence of such event, that
specifically identifies such event and the Company does not remedy such event
within thirty (30) days after receipt thereof.

2.17 “Incentive Stock Option” means an Option intended to meet the requirements
of an incentive stock option as defined in Section 422 of the Code and
designated as an Incentive Stock Option in accordance with Article 6 of this
Plan.

2.18 “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

2.19 “Option” means any Option granted from time to time under Article 6 of this
Plan.

2.20 “Option Price” means the purchase price per Share subject to an Option, as
determined pursuant to Section 6.2 of this Plan.

2.21 “Other Stock-Based Award” means any Award granted under Article 9 of this
Plan.

2.22 “Participant” means any eligible person as set forth in Section 4.1 to whom
an Award is granted.

2.23 “Person” means any natural person, sole proprietorship, general
partnership, limited partnership, limited liability company, joint venture,
trust, unincorporated organization, association, corporation, governmental
authority or any other organization, irrespective of whether it is a legal
entity and includes any successor (by merger or otherwise) of such entity.

2.24 “Restricted Stock” means any Award granted under Article 8 of this Plan.

2.25 “Restriction Period” means the period during which Restricted Stock awarded
under Article 8 of this Plan is restricted.

2.26 “Securities” has the meaning set forth in the Stockholder’s Agreement.

2.27 “Share” means a share of common stock of the Company, par value $0.01 per
share, or such other class or kind of shares or other securities resulting from
the application of Article 11 of this Plan.

2.28 “Stock Appreciation Right” means any right granted under Article 7 of this
Plan

2.29 “Stockholders’ Agreement” means that certain HMAN Group Holdings Inc.
Stockholders’ Agreement dated June 30, 2014 entered into by and among the
Company and the stockholders listed on the signature pages thereto, as may be
amended from time to time.

2.30 “Subsidiary” means, with respect to any entity (the “parent”), any
corporation, limited liability company, company, firm, association or trust of
which such parent, at the time in respect of which such term is used, (i) owns
directly or indirectly more than fifty percent (50%)

 

4



--------------------------------------------------------------------------------

of the equity, membership interest or beneficial interest, on a consolidated
basis, or (ii) owns directly or controls with power to vote, directly or
indirectly through one or more Subsidiaries, shares of the equity, membership
interest or beneficial interest having the power to elect more than fifty
percent (50%) of the directors, trustees, managers or other officials having
powers analogous to that of directors of a corporation. Unless otherwise
specifically indicated, when used herein, the term Subsidiary shall refer to a
direct or indirect Subsidiary of the Company.

2.31 “Ten-Percent Shareholder” means a person who on any given date owns, either
directly or indirectly (taking into account the attribution rules contained in
Section 424(d) of the Code), stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or a
Subsidiary or Affiliate.

 

Article 3. Administration

3.1 Authority of the Committee. This Plan shall be administered by the
Committee, which shall have full power to interpret and administer this Plan and
full authority to select the Directors, Employees and Consultants to whom Awards
will be granted and determine the type and amount of Awards to be granted to
each such Director, Employee or Consultant, the terms and conditions of such
Awards. Without limiting the generality of the foregoing, the Committee may, in
its sole discretion, interpret, clarify, construe or resolve any ambiguity in
any provision of this Plan or any Award Agreement, accelerate or waive vesting
of Awards and exercisability of Awards, extend the term or period of
exercisability of any Awards or waive any terms or conditions applicable to any
Award, subject to the limitations set forth in Section 12.2 of this Plan. Awards
may, in the discretion of the Committee, be made under this Plan in assumption
of, or in substitution for, outstanding awards previously granted by the Company
or an Affiliate or a company acquired by the Company or with which the Company
combines. The Committee shall have full and exclusive discretionary power to
adopt rules, forms, instruments and guidelines for administering this Plan as
the Committee deems necessary or proper, subject to the limitations set forth in
Section 12.2 of this Plan. Subject to Section 12.2, all actions taken and all
interpretations and determinations made by the Committee or by the Board (or any
other committee or sub-committee thereof), as applicable, shall be final and
binding upon the Participants, the Company and all other interested individuals.

3.2 Delegation. The Committee may delegate to one or more of its members, one or
more officers of the Company or any Subsidiary, or one or more agents or
advisors such administrative duties or powers as it may deem advisable.

 

Article 4. Eligibility and Participation

4.1 Eligibility. Participants will consist of such Employees, Directors and
Consultants as the Committee in its sole discretion determines and whom the
Committee may designate from time to time to receive Awards under this Plan;
provided, however, that Options and Stock Appreciation Rights may only be
granted to those Employees, Directors and Consultants with respect to whom the
Company is an “eligible issuer” within the meaning of Section 409A of the Code.
The designation of an individual as a Participant in any year shall not require
that the Committee designate such individual to receive an Award in any other
year or to receive the same type or amount of Award in any other year.

 

5



--------------------------------------------------------------------------------

4.2 Type of Awards. Awards under this Plan may be granted in any one or a
combination of: (a) Options; (b) Stock Appreciation Rights; (c) Restricted
Stock; and (d) Other Stock-Based Awards. Awards granted under this Plan shall be
evidenced by Award Agreements (which need not be identical) that provide
additional terms and conditions associated with such Awards, including, without
limitation, restrictive covenants, as determined by the Committee in its sole
discretion; provided, however, that in the event of any conflict between the
provisions of this Plan and any such Award Agreement, the provisions of the Plan
shall prevail unless otherwise indicated in the Award Agreement.

 

Article 5. Shares Subject to this Plan

5.1 Number of Shares Available for Awards. Subject to adjustment as provided in
this Article 5 and Article 11 of the Plan, the maximum number of Shares
available for issuance to Participants pursuant to Awards under the Plan shall
be 44,021.264. The Shares available for issuance under the Plan may consist, in
whole or in part, of authorized and unissued Shares or treasury Shares. Any
Shares tendered to or withheld by the Company as part or full payment for the
purchase price, Option Price or grant price of an Award or to satisfy all or
part of the Company’s tax withholding obligation with respect to an Award shall
not be available for the issuance of additional Awards.

5.2 Additional Shares. In the event that any outstanding Award expires or is
forfeited, cancelled or otherwise terminated without consideration (i.e., Shares
or cash) therefor, the Shares subject to such Award, to the extent of any such
forfeiture, cancellation, expiration or termination, shall again be available
for Awards under this Plan. If the Committee authorizes the assumption under
this Plan, in connection with any merger, consolidation, reorganization or
acquisition of property or stock, of awards granted under another plan, such
assumption shall not reduce the maximum number of Shares available for issuance
under this Plan.

 

Article 6. Options

6.1 Grant of Options. The Committee is hereby authorized to grant Options to
Participants. Each Option shall permit a Participant to purchase from the
Company a stated number of Shares at an Option Price established by the
Committee, subject to the terms and conditions described in this Article 6 and
to such additional terms and conditions, as established by the Committee, in its
sole discretion, as are consistent with the provisions of the Plan. Options
shall be designated as either Incentive Stock Options or Nonqualified Stock
Options; provided, that, Options granted to Directors shall be Nonqualified
Stock Options. An Option granted as an Incentive Stock Option shall, to the
extent it fails to qualify under the Code as an Incentive Stock Option, be
treated as a Nonqualified Stock Option. None of the Committee, the Company, any
of its Subsidiaries or Affiliates, or any of their employees or representatives
shall be liable to any Participant or to any other Person if it is determined
that an Option intended to be an Incentive Stock Option does not qualify under
the Code as an Incentive Stock Option. Each Option shall be evidenced by an
Award Agreement that shall state the number of Shares covered by such Option.
Such Award Agreements shall conform to the requirements of the Plan and may
contain such other provisions as the Committee shall deem advisable.

 

6



--------------------------------------------------------------------------------

6.2 Option Price. The Option Price shall be determined by the Committee at the
time of grant but shall not be less than one hundred percent (100%) of the Fair
Value of a Share on the date of grant. In the case of any Incentive Stock Option
granted to a Ten-Percent Shareholder, the Option Price shall not be less than
one hundred ten percent (110%) of the Fair Value of a Share on the date of
grant.

6.3 Option Term. The term of each Option shall be determined by the Committee at
the time of grant and shall be stated in the Award Agreement, but in no event
shall such term be greater than ten (10) years (or, in the case of an Incentive
Stock Option granted to a Ten-Percent Shareholder, five (5) years).

6.4 Time of Exercise. Options granted under this Article 6 shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall in each instance approve as set forth in each Award Agreement,
which terms and restrictions need not be the same for each grant or for each
Participant.

6.5 Method of Exercise. Except as otherwise provided in the Plan or in an Award
Agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of this Article 6, the
exercise date of an Option shall be the later of the date a notice of exercise
is received by the Company and, if applicable, the date full payment is received
by the Company pursuant to clause (a), (b), (c), (d), or (e) of the following
sentence (including the applicable tax withholding pursuant to Section 14.3 of
the Plan). The aggregate Option Price for the Shares as to which an Option is
exercised shall be paid to the Company in full at the time of exercise at the
election of the Participant: (a) in cash or its equivalent (e.g., by cashier’s
check); (b) to the extent permitted by the Committee, in its sole discretion, in
Shares (whether or not previously owned by the Participant) having a Fair Value
equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee;
(c) partly in cash and, to the extent permitted by the Committee in its sole
discretion, partly in such Shares (as described in (b) above); (d) to the extent
permitted by the Committee, in its sole discretion, by reducing the number of
Shares otherwise deliverable upon the exercise of the Option by the number of
Shares having a Fair Value equal to the aggregate Option Price; or (e) if there
is a public market for the Shares at such time, subject to such requirements as
may be imposed by the Committee, through the delivery of irrevocable
instructions to a broker to sell Shares obtained upon the exercise of the Option
and to deliver promptly to the Company an amount out of the proceeds of such
sale equal to the aggregate Option Price for the Shares being purchased. The
Committee may authorize any additional method of payment that it determines, in
its sole discretion, to be consistent with applicable law and the purpose of the
Plan.

6.6 Limitations on Incentive Stock Options. Incentive Stock Options may be
granted only to employees of the Company or of a “parent corporation” or
“subsidiary corporation” (as such terms are defined in Section 424 of the Code)
at the date of grant. The aggregate Fair Value (generally determined as of the
time the Option is granted) of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year under all plans of the Company and of any “parent corporation” or
“subsidiary corporation” shall not exceed one hundred thousand dollars
($100,000), or the Option shall be treated as a Nonqualified Stock Option, but
only to the extent of that portion of

 

7



--------------------------------------------------------------------------------

the Option in excess of the limit. For purposes of the preceding sentence,
unless otherwise designated by the Company, Incentive Stock Options will be
taken into account in the order in which they are granted. Each provision of the
Plan and each Award Agreement relating to an Incentive Stock Option shall be
construed so that each Incentive Stock Option shall be an incentive stock option
as defined in Section 422 of the Code, and any provisions of the Award Agreement
thereof that cannot be so construed shall be disregarded. During a Participant’s
lifetime Incentive Stock Options granted to such Participant shall be
exercisable only by such Participant.

 

Article 7. Stock Appreciation Rights

7.1 Grant of Stock Appreciation Rights. The Committee is hereby authorized to
grant Stock Appreciation Rights to Participants. Stock Appreciation Rights shall
be evidenced by Award Agreements that shall conform to the requirements of the
Plan and may contain such other provisions as the Committee shall deem
advisable. Subject to the terms of the Plan and any applicable Award Agreement,
a Stock Appreciation Right granted under the Plan shall confer on the holder
thereof a right to receive, upon exercise thereof, the excess of: (a) the Fair
Value of a specified number of Shares on the date of exercise over (b) the grant
price of the right as specified by the Committee on the date of the grant. Such
payment may be in the form of cash, Shares, other property or any combination
thereof, as the Committee shall determine in its sole discretion.

7.2 Terms of Stock Appreciation Right. Each Stock Appreciation Right grant shall
be evidenced by an Award Agreement that shall state the grant price (which shall
not be less than one hundred percent (100%) of the Fair Value of a Share on the
date of grant), term, methods of exercise, methods of settlement and such other
provisions as the Committee shall determine. No Stock Appreciation Right shall
have a term of more than ten (10) years from the date of grant.

 

Article 8. Restricted Stock

8.1 Grant of Restricted Stock. The Committee is hereby authorized to grant
Restricted Stock to Participants. An Award of Restricted Stock is a grant by the
Committee of a specified number of Shares to the Participant, which Shares are
subject to forfeiture upon the occurrence of specified events. Participants
shall be awarded Restricted Stock in exchange for consideration not less than
the minimum consideration required by applicable law. Restricted Stock shall be
evidenced by an Award Agreement, which shall conform to the requirements of the
Plan and may contain such other provisions as the Committee shall deem
advisable.

8.2 Terms of Restricted Stock Awards. Each Award Agreement evidencing a
Restricted Stock grant shall specify the Restriction Period(s), the number of
Shares of Restricted Stock subject to the Award, the purchase price, if any, of
the Restricted Stock, the performance, employment or other service or other
conditions (including the termination of a Participant’s employment or other
service, whether due to death, Disability or other reason) under which the
Restricted Stock may be forfeited to the Company and such other provisions as
the Committee shall determine. Any Restricted Stock granted under the Plan shall
be evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates (in
which case, the certificate(s) representing such Shares shall be

 

8



--------------------------------------------------------------------------------

legended as to sale, transfer, assignment, pledge or other encumbrances during
the Restriction Period and deposited by the Participant, together with a stock
power endorsed in blank, with the Company, to be held in escrow during the
Restriction Period). At the end of the Restriction Period, the restrictions
imposed hereunder and under the Award Agreement shall lapse with respect to the
number of Shares of Restricted Stock as determined by the Committee, and, except
as provided in Section 14.6, the legend required by this Section 8.2 shall be
removed and such number of Shares delivered to the Participant (or, where
appropriate, the Participant’s legal representative).

8.3 Voting and Dividend Rights. The Committee shall determine and set forth in a
Participant’s Award Agreement whether or not a Participant holding Restricted
Stock granted hereunder shall have the right to exercise voting rights with
respect to the Restricted Stock during the Restriction Period (the Committee may
require a Participant to grant an irrevocable proxy and power of substitution)
and/or have the right to receive dividends on the Restricted Stock during the
Restriction Period (and, if so, on what terms).

8.4 Performance Goals. The Committee may condition the grant of Restricted Stock
or the expiration of the Restriction Period upon the Participant’s achievement
of one or more performance goals specified in the Award Agreement. If the
Participant fails to achieve the specified performance goal(s), the Committee
shall not grant the Restricted Stock to such Participant or the Participant
shall forfeit the Award of Restricted Stock to the Company, as applicable.

8.5 Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code concerning Restricted Stock, the Participant shall be
required to file promptly a copy of such election with the Company.

 

Article 9. Other Stock-Based Awards

The Committee, in its sole discretion, may grant Awards of Shares and Awards
that are valued, in whole or in part, by reference to, or are otherwise based on
the Fair Value of, Shares, including, without limitation, restricted stock
units, dividend equivalent rights and other phantom awards. Such Other
Stock-Based Awards shall be in such form and dependent on such conditions as the
Committee shall determine, including, without limitation, the right to receive
one or more Shares (or the equivalent cash value of such Shares) upon the
completion of a specified period of employment or other service, the occurrence
of an event and/or the attainment of performance objectives. Subject to the
provisions of the Plan, the Committee shall determine to whom and when Other
Stock-Based Awards will be made, the number of Shares to be awarded under (or
otherwise related to) such Other Stock-Based Awards, whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable). Each Other
Stock-Based Award grant shall be evidenced by an Award Agreement, which shall
conform to the requirements of the Plan.

 

9



--------------------------------------------------------------------------------

Article 10. Compliance with Section 409A of the Code

10.1 General. The Company intends that the Plan and all Awards be construed to
avoid the imposition of additional taxes, interest and penalties pursuant to
Section 409A of the Code (together with all regulations, guidance, compliance
programs and other interpretative authority thereunder, “Section 409A”).
Notwithstanding the Company’s intention, in the event that any Award is subject
to such additional taxes, interest or penalties pursuant to Section 409A, the
Committee may, in its sole discretion and without a Participant’s prior consent,
amend the Plan and/or Awards, adopt policies and procedures or take any other
actions (including amendments, policies, procedures and actions with retroactive
effect) as are necessary or appropriate to (a) exempt the Plan and/or any Award
from the application of Section 409A, (b) preserve the intended tax treatment of
any such Award or (c) comply with the requirements of Section 409A, including,
without limitation, any such regulations, guidance, compliance programs and
other interpretative authority that may be issued after the date of the grant.
Neither the Company nor any of its Subsidiaries or Affiliates shall be liable
for any additional tax, interest or penalties that may be imposed on a
Participant under Section 409A or any damages that may be imposed on a
Participant or any other Person for failing to comply with Section 409A, but
only if Awards are granted, administered and settled in accordance with the
terms of this Plan and the underlying Award Agreements.

10.2 Payments to Specified Employees. Notwithstanding any contrary provision in
the Plan or Award Agreement, any payment(s) of nonqualified deferred
compensation (within the meaning of Section 409A) that are otherwise required to
be made under the Plan to a “specified employee” (as defined under Section 409A)
as a result of his or her separation from service (other than a payment that is
not subject to Section 409A) shall be delayed for the first six (6) months
following such separation from service (or, if earlier, until the date of death
of the specified employee) and shall instead be paid (in a manner set forth in
the Award Agreement) on the day that immediately follows the end of such
six-month period or as soon as administratively practicable thereafter. Any
remaining payments of nonqualified deferred compensation shall be paid without
delay and at the time or times such payments are otherwise scheduled to be made.

10.3 Separation from Employment or Other Service. A termination of employment or
other service shall not be deemed to have occurred for purposes of any provision
of the Plan or any Award Agreement providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment or other service,
unless such termination is also a “separation from service” within the meaning
of Section 409A and the payment thereof prior to a “separation from service”
would violate Section 409A. For purposes of any such provision of the Plan or
any Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment,” “termination of service,” or like
terms shall mean “separation from service.”

 

Article 11. Adjustments

11.1 Adjustments in Authorized Shares. In the event of any corporate event or
transaction involving the Company, a Subsidiary and/or an Affiliate (including,
but not limited to, a change in the Shares of the Company or the capitalization
of the Company), such as a merger, consolidation, reorganization,
recapitalization, partial or complete liquidation,

 

10



--------------------------------------------------------------------------------

reclassification, separation, stock dividend, stock split, reverse stock split,
split up, spin-off, combination of Shares, exchange of Shares, dividend in kind,
extraordinary cash dividend, amalgamation or other like change in capital
structure, distribution of any kind or any similar corporate event or
transaction, the Committee, to prevent dilution or enlargement of Participants’
rights under the Plan, shall choose, in its sole discretion, one or more of the
following actions, which the Committee shall take in an equitable manner,
(a) substitute or adjust the number and kind of Shares or other property that
may be issued under the Plan or under particular forms of Awards, (b) substitute
or adjust the number and kind of Shares or other property subject to outstanding
Awards, (c) adjust the Option Price, grant price or purchase price applicable to
outstanding Awards and/or other value determinations (including performance
conditions) applicable to the Plan or outstanding Awards, (d) permit the holders
of outstanding Awards to participate in the corporate event or transaction, or
(e) issue additional Awards or Shares or make cash payments to the holders of
outstanding Awards. All adjustments shall be made in good faith compliance with
Section 409A. For the avoidance of doubt, management fees payable pursuant to
the Advisory Services and Monitoring Agreement by and among the Company, CCMP
Capital Advisors, LLC and certain other parties, dated as of June 30, 2014, as
may be amended from time to time, shall in no event be considered a dividend for
purposes of this Section 11.1.

11.2 Change of Control. Upon the occurrence of a Change of Control after the
Effective Date, unless otherwise specifically prohibited under applicable laws
or by the rules and regulations of any governing governmental agencies or
national securities exchanges, or unless the Committee shall specify otherwise
in the Award Agreement, the Committee shall choose, in its sole discretion, to
make one or more of the following adjustments in the terms and conditions of
outstanding Awards (which, for the avoidance of doubt, shall exclude any Options
or any portions thereof for which a notice of exercise has been received by the
Company): (a) continuation or assumption of such outstanding Awards under the
Plan by the Company (if it is the surviving company or corporation) or by the
surviving company or corporation or its parent; (b) substitution by the
surviving company or corporation or its parent of awards with substantially
equivalent terms for outstanding Awards (excluding the type of consideration
payable upon settlement of the Awards); (c) accelerated exercisability, vesting
and/or lapse of restrictions under outstanding Awards immediately prior to the
occurrence of such event; (d) upon written notice, provision that any
outstanding Awards must be exercised, to the extent then exercisable, during a
reasonable period of time immediately prior to the scheduled consummation of the
event or such other period as determined by the Committee (contingent upon the
consummation of the event), and at the end of such period, such Awards shall
terminate to the extent not so exercised within the relevant period;
(e) cancellation of all or any portion of outstanding Awards for consideration
(in the form of cash, Shares, other property or any combination thereof) equal
to the Fair Value of the Shares subject to such Award (or the portion thereof
being canceled) and which value may be zero, provided, that, in the case of
Options and Stock Appreciation Rights or similar Awards, the Participant shall
be entitled to the excess, if any, of the value of the consideration to be paid
in the Change of Control transaction to holders of the same number of Shares
subject to such Awards (or, if no such consideration is paid, the aggregate Fair
Value of the Shares subject to such outstanding Awards or the portion thereof
being canceled) over the aggregate Option Price or grant price, as applicable,
with respect to such Awards or portion thereof being canceled, or if there is no
such excess, zero; and (f) cancellation of all or any portion of outstanding
unvested and/or unexercisable Awards for no consideration.

 

11



--------------------------------------------------------------------------------

Article 12. Duration; Amendment, Modification, Suspension and Termination

12.1 Duration of Plan. Unless sooner terminated as provided in Section 12.2,
this Plan shall terminate on the tenth anniversary of the Effective Date.

12.2 Amendment, Modification, Suspension and Termination of Plan. Subject to the
terms of the Plan, the Committee may, in its sole discretion, amend, alter,
suspend, discontinue or terminate this Plan or any portion thereof or any Award
hereunder at any time; provided, that, no action taken by the Committee shall
adversely affect the rights granted to any Participant under any outstanding
Awards (other than pursuant to Article 10, in order to implement Article 11 or
as the Committee deems necessary to comply with applicable law, including,
without limitation, the Dodd-Frank Wall Street Reform and Consumer Protection
Act) without the Participant’s written consent.

 

Article 13. Forfeiture of Awards Upon Termination of Employment or Other Service

13.1 Termination for Cause. Unless otherwise provided in an Award Agreement, in
the event that a Participant’s employment or other service is terminated for
Cause, all Awards, including vested Options and Stock Appreciation Rights, held
by the Participant shall terminate and be forfeited, effective on the date the
Participant’s employment or other service, as applicable, is terminated for
Cause.

13.2 Termination for any Other Reason. Unless otherwise provided in an Award
Agreement, in the event that a Participant’s employment or other service is
terminated by the Company for any reason other than for Cause or by the
Participant for any reason, (a) all unvested Awards held by the Participant
shall terminate and be forfeited effective as of the date the Participant’s
employment or other service is terminated and (b) all vested Options and Stock
Appreciation Rights shall terminate and be forfeited on the earlier of (i) the
date the term of such Options and Stock Appreciation Rights expires and (ii) one
(1) year following the termination of the Participant’s employment or other
service, as applicable.

 

Article 14. General Provisions

14.1 No Right to Employment or Other Service or Award. The granting of an Award
under the Plan shall impose no obligation on the Company, any Subsidiary or any
Affiliate to continue the employment or other service of a Participant and shall
not lessen or affect any right that the Company, any Subsidiary or any Affiliate
may have to terminate the employment or other service of such Participant. No
Participant or other Person shall have any claim to be granted any Award, and
there is no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant (whether or not such Participants are similarly
situated).

14.2 Settlement of Awards. Each Award Agreement shall establish the form in
which the Award shall be settled. The Committee shall determine whether cash,
Awards, other securities or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be issued, rounded, forfeited or otherwise eliminated.

 

12



--------------------------------------------------------------------------------

14.3 Tax Withholding. The Company shall have the power and the right to deduct
or withhold automatically from any amount deliverable under the Award or
otherwise, or to require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Plan. Participants may elect, subject to the approval
of the Committee, in its sole discretion, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Value equal to the minimum statutory total tax that could be imposed in
connection with any such taxable event.

14.4 No Guarantees Regarding Tax Treatment. Participants (or their
beneficiaries) shall be responsible for all taxes with respect to any Awards
under the Plan. The Committee and the Company make no guarantees to any Person
regarding the tax treatment of Awards or payments made under the Plan. Neither
the Committee nor the Company has any obligation to take any action to prevent
the assessment of any tax on any Person with respect to any Award under
Section 409A or 457A of the Code or otherwise, and none of the Company, any of
its Subsidiaries or Affiliates or any of their employees or representatives
shall have any liability to a Participant with respect thereto.

14.5 Non-Transferability of Awards. Unless otherwise determined by the
Committee, an Award shall not be transferable or assignable by the Participant
except in the event of the Participant’s death (subject to the applicable laws
of descent and distribution), and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate. No transfer shall be
permitted for value or consideration. An award exercisable after the death of a
Participant may be exercised by the heirs, legatees, personal representatives or
distributees of the Participant. Any permitted transfer of the Awards to heirs,
legatees, personal representatives or distributees of the Participant shall not
be effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and a copy of such evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions hereof.

14.6 Stockholders’ Agreement; Conditions and Restrictions on Shares. Shares
received in connection with Awards granted hereunder shall be subject to all of
the terms and conditions of the Stockholders’ Agreement, including all transfer
restrictions and repurchase rights set forth therein. As a condition to
receiving, exercising or settling an Award, each Participant shall sign a
joinder agreement pursuant to which the Participant shall become fully bound by
the terms set forth in the Stockholders’ Agreement. The certificates for Shares
may include any legend that the Committee deems appropriate to reflect any
conditions and restrictions applicable to such Shares.

14.7 Shares Not Registered. Shares and Awards shall not be issued under this
Plan unless the issuance and delivery of such Shares and any Awards comply with
(or are exempt from) all applicable requirements of law, including, without
limitation, the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. The Company shall not be obligated to
file any registration statement under any applicable securities laws to permit
the purchase or issuance of

 

13



--------------------------------------------------------------------------------

any Shares or any Awards under this Plan, and accordingly, any certificates for
Shares or documents granting Awards may have an appropriate legend or statement
of applicable restrictions endorsed thereon. If the Company deems it necessary
to ensure that the issuance of securities under this Plan is not required to be
registered under any applicable securities laws, each Participant with respect
to whom such security would be purchased or issued shall deliver to the Company
an agreement or certificate containing such representations, warranties and
covenants as the Company reasonably requires.

14.8 Awards to Non-U.S. Employees or Directors. To comply with the laws in
countries other than the United States in which the Company or any Subsidiary or
Affiliate operates or has Employees, Directors or Consultants, the Committee, in
its sole discretion, shall have the power and authority to: (a) determine which
Subsidiaries or Affiliates shall be covered by the Plan; (b) determine which
Employees, Directors or Consultants outside the United States are eligible to
participate in the Plan; (c) modify the terms and conditions of any Award
granted to Employees, Directors or Consultants outside the United States to
comply with applicable foreign laws; (d) take any action, before or after an
Award is made, that it deems advisable to obtain approval or comply with any
necessary local government regulatory exemptions or approvals; and (e) establish
subplans and modify exercise procedures and other terms and procedures, to the
extent such actions may be necessary or advisable, including in accordance with
Appendix I attached hereto.

14.9 Rights as a Stockholder. Except as otherwise provided herein or in the
applicable Award Agreement, a Participant shall have none of the rights of a
stockholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares.

14.10 Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or, if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award, and the remainder of the Plan and any
such Award shall remain in full force and effect.

14.11 Unfunded Plan. Participants shall have no right, title or interest
whatsoever in or to any investments that the Company or any of its Subsidiaries
or Affiliates may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative or other Person. To the extent that any Person acquires a right
to receive payments from the Company under the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company, and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts. The Plan is not
subject to the U.S. Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

14



--------------------------------------------------------------------------------

14.12 No Constraint on Corporate Action. Nothing in the Plan shall be construed
to (a) limit, impair or otherwise affect the Company’s right or power to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets; or (b) limit the right or
power of the Company to take any action that it deems necessary or appropriate.

14.13 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.

14.14 Governing Law. This Plan and each Award Agreement and all claims or causes
of action or other matters (whether in contract, tort or otherwise) that may be
based upon, arise out of or relate to this Plan or any Award Agreement or the
negotiation, execution or performance of this Plan or any Award Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, excluding any conflict- or choice-of-law rule or principle that might
otherwise refer construction or interpretation of this Plan to the substantive
law of another jurisdiction.

14.15 Effective Date. The Plan shall be effective as of the date of adoption by
the Board, which date is set forth below (the “Effective Date”).

*                    *                     *

This Plan was duly adopted and approved by the Board of Directors of the Company
and the Company’s stockholders on June 30, 2014.

 

15



--------------------------------------------------------------------------------

APPENDIX I

CANADIAN RESIDENT EMPLOYEES

 

1. This Appendix I shall apply to all Participants who are Canadian Resident
Employees (as defined below). In the event that a Participant becomes a Canadian
Resident Employee subsequent to the grant of an Award under the Plan, then,
pursuant to Section 12.2 of the Plan, such Award shall immediately and
automatically be amended in a manner consistent with this Schedule unless
otherwise determined by the Committee.

 

2. In this Schedule, the following terms shall have the meanings set forth
below:

ITA means the Income Tax Act (Canada) as it may be amended from time to time and
all regulations, interpretations and administrative guidance issued thereunder;
and

Canadian Resident Employee means an Employee who is a resident in Canada for
purposes of the ITA and any applicable income tax treaty or convention.

 

3. Section 5.1 shall be amended to delete the words “tendered to or”.

 

4. Section 6.5 shall be deleted in its entirety and replaced with the following
paragraph:

“Method of Exercise. Except as otherwise provided in the Plan or in an Award
Agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of this Article 6, the
exercise date of an Option shall be the later of the date a notice of exercise
is received by the Company and, if applicable, the date full payment is received
by the Company pursuant to clause (a), (b) or (c) of the following sentence
(including the applicable tax withholding pursuant to Section 14.3 of the Plan).
The aggregate Option Price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Participant: (a) in cash or its equivalent (e.g., by cashier’s check);
(b) to the extent permitted by the Committee, in its sole discretion, by having
the Company refrain from issuing that number of shares that would otherwise be
issued to the Participant upon exercise of the Option having a Fair Value equal
to the aggregate Option Price for the Shares being purchased; or (c) if there is
a public market for the Shares at such time, subject to such requirements as may
be imposed by the Committee, through the delivery of irrevocable instructions to
a broker to sell Shares obtained upon the exercise of the Option and to deliver
promptly to the Company an amount out of the proceeds of such sale equal to the
aggregate Option Price for the Shares being purchased. The Committee may
authorize any additional method of payment that it determines, in its sole
discretion, to be consistent with applicable law and the purpose of the Plan.

 

5. The second sentence of Section 14.3 shall be deleted and replaced with the
following sentence:

“The Participant may elect, subject to the approval of the Committee, in its
sole discretion, to satisfy the withholding requirement, in whole or in part, by
having the Company refrain from issuing that number of shares that would
otherwise be issued to the Participant upon exercise of an Option having a Fair
Value equal to the minimum statutory total tax that could be imposed in
connection with such exercise.”